Citation Nr: 1048243	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  06-37 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of the 
right kidney, to include as due to exposure to hazardous 
chemicals.

2.  Entitlement to service connection for a heart condition, to 
include as due to exposure to hazardous chemicals, or in the 
alternative, claimed as secondary to adenocarcinoma of the right 
kidney.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from March 1961 to March 1964.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an October 2005 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Portland, 
Oregon (the RO).  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Veterans Law Judge at the Portland RO in 
September 2008.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.

These claims were previously remanded by the Board in November 
2008 for further procedural and evidentiary development.  This 
development will be discussed below.  

The issue of entitlement to service connection for a heart 
condition, to include as due to exposure to hazardous chemicals, 
or in the alternative, claimed as secondary to adenocarcinoma of 
the right kidney is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's renal cell cancer is etiologically related to in-
service exposure to petrochemicals.


CONCLUSION OF LAW

Renal cell cancer was incurred during the Veteran's service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stegall Considerations

In November 2008, the Board remanded the Veteran's claims to 
obtain outstanding evidence concerning medical treatment and 
possible in-service exposure to petrochemicals and a VA opinion 
concerning the Veteran's various theories of entitlement.  The VA 
Regional Office in Nashville, Tennessee, assisting the VA Appeals 
Management Center (AMC), requested and obtained the Veteran's 
personnel file, private treatment records identified by the 
Veteran and information concerning possible chemical 
contamination at Fort Wainright during the Veteran's service from 
the Environmental Protection Agency (EPA) and the Army 
Environmental Command.  As instructed by the November 2008 Board 
remand, the AMC contacted the Surgeon General of the Army and 
requested an opinion as to whether the Veteran was possibly 
exposed to toxins/hazardous chemical during his service at Fort 
Wainright.  In March 2010, the Surgeon General of the Army's 
office replied that such an opinion could not be offered, and 
advised that the AMC obtain the VA opinion as instructed by the 
November 2008 Board remand.  The opinions were requested by the 
AMC in August 2010, and the requested opinions were rendered in 
September 2010.  All records, opinions and statement noted above 
were associated with the Veteran's VA claims file.  

As will be further discussed below, the September 2010 VA opinion 
concerning the claim remanded herein is inadequate for the 
purposes of this decision.  Accordingly, that issue is being 
remanded again for compliance with the previous remand 
instructions.  

However, the Board finds that its remand instructions regarding 
the issue decided herein have been substantially complied with, 
and thus, the Board may proceed in adjudicating the Veteran's 
claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance); see 
also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).  

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, the benefit 
sought on appeal has been granted in full, as discussed below.  
As such, the Board finds that any possible error related to the 
VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. 
Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999)

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arteriosclerosis, when 
such is manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In the present case, it is uncontroverted that the Veteran has 
been diagnosed with renal cell carcinoma.  See e.g., private 
records from the Oregon Health and Science University dated in 
February 2001.  Hickson element (1) has been demonstrated.  

Concerning Hickson element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the Veteran contends that he 
was exposed to various contaminants, industrial solvents and 
carcinogens while stationed at Ft. Wainwright from August 1961 to 
March 1963.  He states one of his duties a heavy machinery 
operator was to move barrels filled with toxic waste into 
landfills.  He says that he frequently came into physical contact 
with the chemicals and breathed noxious fumes.  An August 1996 
EPA Superfund Record of Decision confirmed that Fort Wainright 
was a superfund site involving petrochemical contamination of 
groundwater.  Specifically, the contaminants included, inter 
alia, benzene and trichloroethene.  In light of the Veteran's 
assignment to Fort Wainright, his duties there and the 
confirmation of the presence of hazardous chemicals at that site 
during that time, the Board concludes that Hickson element (2) 
has been demonstrated.  

Concerning Hickson element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability, the only nexus opinion of record is favorable to the 
Veteran's claim.  The September 2010 VA examiner reviewed the 
Veteran's VA claims file, to include the records obtained in 
connection with the November 2008 Board remand, and opined

"[G]iven the preponderance of the evidence 
showing that the Veteran was involved in handling 
of petrochemical waste for more than a year at 
what has since been shown to be a location at 
which petrochemicals of concern were so improperly 
disposed of as to have subsequently caused 
significant groundwater contamination, it is my 
opinion that [the] Veteran's renal cell cancer is 
at least as likely as not due to petrochemical 
exposure during active service at Fort 
Wainright."  

See the September 2010 VA opinion.  

As such, Hickson element (3), and therefore all Hickson elements, 
have been demonstrated, and the Board concludes that the 
preponderance of the evidence of record reflects that service 
connection for adenocarcinoma of the right kidney, to include as 
due to exposure to hazardous chemicals, is warranted.  


ORDER

Entitlement to service connection for adenocarcinoma of the right 
kidney, to include as due to exposure to hazardous chemicals, is 
granted.  


REMAND

Regrettably, this claim must once again be remanded for further 
development; the VA medical opinion regarding this issue is 
inadequate for the purposes of this decision  The Board is 
obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran alleges that his heart condition is etiologically 
related to his in-service exposure to petrochemicals, or in the 
alternative, was caused or aggravated by his renal cell cancer.  

The medical evidence of record firmly reflects that (1) the 
Veteran has been diagnosed with several cardiovascular 
disabilities including, but not limited to, hypertension, 
coronary artery disease status post coronary artery bypass graft, 
and supraventricular tachycardia and (2) he was exposed to 
petrochemicals during his service.  Accordingly, Hickson elements 
(1) and (2) have been demonstrated.  

As noted in the Introduction, the Board remanded this claim, in 
part, to obtain VA etiological opinions concerning the Veteran's 
claim for service connection for a heart condition on direct and 
secondary bases.  Specifically, the November 2008 Board remand 
instructed that the VA clinician to opine as to "whether it is 
at least as likely as not (50 percent probability or greater) 
that the [V]eteran's ... heart disability is related to 
[petrochemical] exposure.  If the adenocarcinoma is found to be 
related to service, the examiner should also comment as to 
whether it is at least as likely as not (50 percent probability 
or greater) that the Veteran's adenocarcinoma of the right kidney 
caused or aggravated his heart disability. "  See the November 
2008 Board remand at page 6.  Indeed, the August 2010 VA opinion 
request from the VA AMC echoed the Board remand instructions 
verbatim.  

However, the September 2010 VA clinician only provided an opinion 
concerning a possible medical nexus between the Veteran's renal 
cell carcinoma and his heart condition; she failed to address 
whether the Veteran's diagnosed heart condition was etiologically 
related to his in-service exposure to petrochemicals.  The Board 
cannot proceed to a decision on the matter until an opinion 
concerning this theory of entitlement has been obtained.  

Given those pronouncements, and the fact that significant 
development sought by the Board on the issues on appeal has not 
been completed, another remand is now required.  38 C.F.R. § 19.9 
(2010).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder, to include a 
copy of this remand, to the November 2008 
VA examiner (or another VA health care 
provider if the November 2008 VA examiner 
is no longer employed at that VA facility 
or is otherwise unavailable), and request 
that she/he provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that the Veteran's heart condition is 
related to his in-service exposure to 
petrochemicals.  The physician should 
state the rationale for the opinion.  The 
physician must be provided with the claims 
file, and that it was available for review 
should be stated in the physician's 
report.  

2.  The AMC should then readjudicate the 
claim in light of all of the evidence of 
record on the merits.  If the claim remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



 Department of Veterans Affairs


